Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                              Nos. 04-11-00453-CV & 04-12-00005-CV

                            CAMP MYSTIC, INC., Richard G. Eastland,
                         Willetta (“Tweety”) Eastland, and James M. Eastland
                                     Appellants/Cross-Appellees

                                                  v.

                          S. STACY EASTLAND, Nancy Eastland Leaton,
                               and Natural Fountains Properties, Inc.
                                   Appellees/Cross-Appellants

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 07-728B
                             Honorable David Peeples, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena Chapa, Justice

Delivered and Filed: January 16, 2013

JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(2). Per the parties’ agreement, costs of appeal are taxed against the party who

incurred them. See TEX. R. APP. P. 42.1(d) (absent agreement of the parties, costs are taxed

against appellant).

                                                       PER CURIAM